DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polymeric enclosure” (claim 11) must be shown or the feature(s) canceled from the claim(s).  While the polymeric enclosure is mentioned in the disclosure at para. [0018], this feature is not shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/086,378. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1 and 11 render obvious the features of instant claims 1, 11, and 12, which are directed to cannula comprising a self-expandable mesh structure composed of radially expandable struts and a polymeric enclosure disposed about at least a portion of the mesh structure to define a lumen along the mesh structure, wherein the cannula is coupled to an elongate body and a self-expanding impeller, the expanded impeller configured to induce flow within a lumen of the cannula. Copending claims 2 and 12 also render obvious the feature of expandable region of the cannula which defines an impeller zone, and the transition zones between the impeller and each of the proximal and distal connectors, of instant claims 10 and 11. Copending claims 3 and 13 render obvious instant claims 9 and 10, directed to a greater material concentration of the mesh structure at the impeller zone. Copending claims 4 and 14 render obvious the self-expanding impeller that induces fluid flow, as recited in instant claims 1 and 13. Copending claims 5 and 15 render obvious instant claim 2, directed to the struts extending distally or proximally in an alternating pattern about a circumference of the expandable cannula, which implies a plurality of axial members separated by a circumferential gap, as recited in instant claim 15. Copending claims 6 and 16 render obvious instant claims 3, 8, and 16, directed to structs defining helical zones and the helical zone being defined at least partially between parallel struts of the plurality of struts. Copending claims 7 and 17 render obvious instant claims 4 and 17, directed to the struts extending in an undulating pattern to define a plurality of distally oriented apices and proximally oriented apices. Copending claims 8 and 18 render obvious instant claims 5 and 18, directed to at least one region of the mesh structure comprising a plurality of axial members extending between at least one of distally oriented apices or proximally oriented apices. Copending claims 9 and 19 render obvious instant claims 6 and 19, directed to the mesh structure comprising a plurality of circumferential connectors that extend substantially transverse to a longitudinal axis of the cannula between parallel struts of the plurality of struts. Copending claims 10 and 20 render obvious instant claims 7 and 20, directed to the mesh structure having greater strength or stiffness in the region that includes the plurality of circumferential connectors. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 11, 14, 16, 19-20, 28, and 31 of U.S. Patent No. 9,358,329. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2, 11, 14, 16, 28, and 31 render obvious the rotatable impeller (said rotation induces fluid flow), an elongate and radially expandable, deployable cannula body coupled to the impeller, said cannula comprising struts and a mesh structure, and a polymeric enclosure about a portion of the mesh structure to define a lumen, as recited in instant claims 1 and 11-14. Patented claims 1-2, 5, 7, 17, 19-20, and 31 also render obvious instant claims 2-10 and 15-20, directed to the structural arrangement, spacing, and undulating pattern of struts, helical zones, and apices which also affect stiffness/strength due to material concentration of the struts/mesh structure in the impeller zone versus the distal zone.
Claims 1, 2, 4-6, 10-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,086,121. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 3 render obvious the rotatable impeller (said rotation induces fluid flow), an elongate and circumferentially (radially) expandable, deployable cannula body coupled to the impeller, said cannula comprising struts and a mesh structure, and a polymeric enclosure about a portion of the mesh structure to define a lumen, as recited in instant claims 1 and 11-14. Patented claims 1-2 and 4 render obvious instant claims 2, 4-6, 10, 15, and 17-19, directed to the structural arrangement, spacing, and undulating pattern of struts, and apices along the cannula between an impeller zone and a distal zone.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of U.S. Patent No. 11,058,865. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 5, and 12 render obvious the rotatable impeller (said rotation induces fluid flow), an elongate and circumferentially/radially expandable, deployable cannula body coupled to the impeller, said cannula comprising struts and a mesh structure, helical zones, and a polymeric enclosure about a portion of the mesh structure to define a lumen, as recited in instant claims 1 and 11-14. Patented claims 1-7 and 10-12 render obvious instant claims 2-10 and 15-20, directed to the structural arrangement, spacing, and undulating pattern of struts, helical zones, and apices which also affect stiffness/strength due to material concentration of the struts/mesh structure in the impeller zone versus the distal zone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8, and 11-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell et al (US 2011/0004046 A1, hereinafter “Campbell”, cited in IDS).
Regarding claim 1, Campbell shows a catheter pump assembly 10 (Fig. 1), comprising an elongate body having a distal end and a proximal end opposite the distal end (Fig. 1); an expandable cannula 44 coupled with the distal end of the elongate body, the expandable cannula comprising a mesh structure 48 (Fig. 2B, para. 0069) that includes a plurality of struts 58 or 51a defining an impeller zone 47 (Fig. 3) and a plurality of helical zones extending at least proximate the impeller zone (Figs. 2B, 11, 13A-13C11 show that the struts forming the mesh form helical zones; and that the mesh may be formed and configured to comprise different radial characteristics and mesh density along its length to affect how the mesh bends and/or expands, para. 0070-0072, wherein the mesh structure is a radially self-expandable mesh structure, para. 0074, 0077-0078, 0124, Figs. 3, 14A-14C, 15A-15B); an impeller 20 (Fig. 2A) coupled with the distal end of the elongate body and having a stowed configuration and an expanded configuration, the impeller configured to rotate within the impeller zone of the expandable cannula in the expanded configuration to induce fluid flow within the expandable cannula (Abstract, para. 0022-0024).
Regarding claims 11-13, see the rejection of claim 1 above, wherein Campbell shows the self-expandable mesh structure 48 comprising a plurality of struts 58 or 51a disposed adjacent at least one other strut and spaced apart axially from the least one other adjacent strut, the plurality of struts extending at least partway between the proximal end of the mesh structure and the distal end of the mesh structure, the plurality of struts defining an impeller zone 47 and a plurality of helical zones extending at least proximate the impeller zone (para. 0074, 0077-0078, 0124, Figs. 3, 14A-14C, 15A-15B), wherein the impeller zone is configured to expand radially from a first diameter in a stowed configuration to a second diameter in a deployed configuration (para. 0072; Figs. 6A-6B, 13A-13C), wherein the impeller zone is configured to contain a self-expanding impeller 20 that is configured to induce a flow of blood within the lumen, and whereby the cannula is configured to be included in a catheter pump assembly for pumping blood (Abstract, para. 0022-0024). Campbell further shows a polymeric enclosure disposed about at least a portion of the mesh structure to define a lumen along a length of the mesh structure between the proximal end and the distal end (para. 0019 and 0021, biocompatible polymer at least partially coating the circumferential members; para. 0073, wherein the coating is polyurethane).
Regarding claim 2, Campbell shows wherein each strut of the plurality of struts 58 or 51a is disposed axially adjacent at least one other strut of the plurality of struts, and wherein each strut extends one of distally or proximally in an alternating pattern about a circumference of the expandable cannula (para. 0021, 0077-0078, 0092, 0096; Fig. 3, 14A-14C, 15A-15B).
Regarding claim 15, Campbell shows comprising a plurality of axial members (struts 58 at the ends of the mesh structure may be considered to be “axial members”), each axial member of the plurality of axial members separated from at least one other axial member by a circumferential gap, the plurality of axial members extending at least partway between the proximal end of the mesh structure and the distal end of the mesh structure (para. 0021, 0077-0078, 0092, 0096; Fig. 3, 14A-14C, 15A-15B).
Regarding claims 3 and 16, as shown by Campbell and previously discussed above, the helical zones are formed by the struts which may be arranged according to a desired effect on how the mesh structure performs (Figs. 2B, 11, 13A-13C11 show that the struts forming the mesh form helical zones; and that the mesh may be formed and configured to comprise different radial characteristics and mesh density along its length to affect how the mesh bends and/or expands, para. 0070-0072). As shown in the cited figures, each helical zone of the plurality of helical zones is further defined at least partially between parallel struts of the plurality of struts (the struts arranged in a helical, parallel fashion).
Regarding claims 4 and 17, Campbell shows wherein each strut extends one of distally or proximally in the alternating pattern to define an undulating pattern of distally oriented apices 55 and proximally oriented apices 56 (para. 0021, 0077-0078, 0092; Fig. 14A-14C, 15A-15B).
Regarding claims 5 and 18, Campbell shows wherein at least one region of the mesh structure further comprises a plurality of axial connectors/members 53 that extend between at least one of i) the distally oriented apices 55 or ii) the proximally oriented apices 56 (Figs. 14A-14C, 15A-15B; para. 0070).
Regarding claims 6 and 19, Campbell shows wherein at least one region of the mesh structure further comprises a plurality of circumferential connectors 53 that extend substantially transverse to a longitudinal axis of the expandable cannula between parallel struts of the plurality of struts (Figs. 14A-14C and 15A-15B show that the connectors 53 are transverse to the longitudinal length of the mesh structure 48).
Regarding claim 8, Campbell shows wherein each helical zone of the plurality of helical zones extends at least one of i) within the impeller zone 47 (Fig. 3), ii) distally of the impeller zone (Fig. 11), or iii) proximally of the impeller zone (Fig. 3).
Regarding claim 14, Campbell shows the cannula of claim 11, wherein the plurality of helical zones initially extend axially between the proximal end and the distal end (as coupled to the proximal and distal ends – Figs. 2B, 11, 13C, 14C show that the ends of the mesh structure comprise axial extensions), and then the helical zones extend circumferentially about at least the portion of mesh structure between the proximal end and the distal end (Figs. 2B, 11, 13C, 14C show that the expandable portions of the helical zones are circumferentially oriented).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 9-10, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell, and further in view of McBride et al (US 2011/0071338 A1, hereinafter “McBride”).
Regarding claims 7, 9, and 20, Campbell shows wherein a stiffness of the mesh structure is affected by the plurality of circumferential connectors (para. 0070). Campbell lacks expressly showing that the stiffness is increased at least in the region that includes the plurality of circumferential connectors. While Campbell shows that the mesh structure comprises different radial characteristics and mesh density along its length to affect how the mesh bends and/or expands (para. 0070-0072), and that thickness and placement of struts affects stiffness (para. 0075), Campbell lacks expressly showing that there is a greater concentration of material at an impeller zone than in a distal zone proximate the impeller zone.  McBride explicitly teaches that it is known in the art to vary the stiffness of a cannula having a mesh structure by varying the mesh thickness and geometric density of the struts of the mesh (para. 0147), which provides the benefit of altering the stiffness of the cannula to match pressure imposed on the cannula (para. 0147). McBride teaches that the bending stiffness of the cannula is controlled by number and placement of the struts (para. 0148), wherein sparse areas with no struts are flexible to the point of buckling (para. 0148), therefore purposely controlling the number of struts in an area of the cannula allows greater radial stability as needed along the length of a cannula, so that collapsibility is controlled. Since collapsibility is a desired trait of Campbell, and Campbell also shows affecting collapsibility, expandability, and bendability based on the arrangement of the mesh structure comprised of the plurality of struts and circumferential connectors, and McBride provides motivation to control the stiffness and collapsibility based on varying the strut placement and concentration, then it would have been obvious to one of ordinary skill in the art at the time of invention to have formed the impeller zone to comprise an enhanced concentration of struts of a different pattern and spacing from at least the distal zone proximate the impeller zone or the rest of the cannula body, in order to reinforce the expandable cannula end over the impeller and affect durability in that location of the mesh structure.  As taught by McBride, it would have been further obvious that when modifying the concentration of struts to also adjust the positioning and spacing relationships of the connectors in order to control the stiffness in the impeller zone versus the rest of the cannula body, and increase stiffness where desired by use and placement of the plurality of circumferential connections and struts forming the mesh structure.
Regarding claim 10, since the modification of Campbell in view of McBride above provides reasoning for positioning and spacing relationships of the connectors to be adjusted, such that different patterns provide different stiffness of the cannula, the modification teaches that it would have been obvious to one having ordinary skill in the art at the time of invention to modify the cannula structure such that the elongate cannula has an impeller zone over the impeller and a distal zone disposed proximate of the impeller zone, above. The modification further renders obvious forming “transition zones”, such as a first transition zone proximate a distal end of the impeller zone; and a second transition zone proximate a proximal end of the impeller zone, each having different material concentrations for forming the mesh structure in those zones, wherein as previously rejected, a material concentration of the mesh structure is greater in the impeller zone than in at least one of the first transition zone or the second transition zone, for the purpose of providing greater durability where the impeller is located.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792